Citation Nr: 0015725	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  93-21 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with spondylolisthesis of L5, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for anxiety reaction 
with post-traumatic stress disorder, currently evaluated as 
30 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.G.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from May 1947 to 
September 1953, and from February 1954 to August 1958.  This 
case comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) regional office in Jackson, Mississippi 
(hereinafter RO).  

This case was originally before the Board in September 1995, 
at which time the Board denied the veteran's claims of 
entitlement increased ratings for lumbosacral strain with 
spondylolisthesis of L5, and for anxiety reaction, as well as 
entitlement to a total rating for compensation purposes based 
upon individual unemployability.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter Court) and in conjunction with a 
joint motion, the Court vacated the September 1995 Board 
decision and remanded the case to the Board in April 1997, 
for readjudication consistent with the joint motion.  In 
conjunction thereto, the Board remanded this case to the RO 
in October 1997, for further development of the issues.

In a statement received by the Board in April 2000, the 
veteran raised the issue of entitlement to a bladder disorder 
under the provisions of 38 U.S.C.A. § 1151 (1999).  This 
issue has not been developed for appellate review and is 
therefore referred to the RO for appropriate disposition.

The issues of entitlement to an increased rating for the 
veteran's service-connected back disorder and entitlement to 
a total rating for compensation purposes based upon 
individual unemployability are addressed in the remand 
portion of this decision.  


FINDING OF FACT

The veteran's service-connected psychiatric disorder is 
manifested by sleep impairment, depression, anxiety, social 
withdrawal, irritability, and intrusive thoughts resulting in 
moderate social and industrial impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for anxiety 
reaction with post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Codes 9400, 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Codes 9400, 9411 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim for entitlement to an increased rating for 
anxiety reaction with post-traumatic stress disorder is well 
grounded within the meaning of the statute and judicial 
construction.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); 38 U.S.C.A. § 5107(a).  The VA therefore has a duty 
to assist the veteran in the development of facts pertinent 
to his claim.  In this regard, the veteran's service medical 
records, post-service private clinical data, and VA medical 
records have been included in his file.  Upon review of the 
entire record, the Board concludes that the data currently of 
record provide a sufficient basis upon which to address the 
merits of the veteran's claim and that he has been adequately 
assisted in the development of his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Id. 

The criteria in the VA's SCHEDULE FOR RATING DISABILITIES, 
codified in C.F.R. Part 4, for evaluating the degree of 
impairment resulting from service-connected psychiatric 
disorders were changed during the course of the veteran's 
appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), with 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  
Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOGCPREC 11-97 
(Mar. 25, 1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  This determination depends on the facts of the 
particular case and therefore is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.  

The veteran's service-connected anxiety disorder with post-
traumatic stress disorder is currently rated as 30 percent 
disabling.  Under the old criteria, a 30 percent rating was 
warranted for definite impairment in the ability to establish 
and maintain effective and wholesome relationships with 
people, and psychoneurotic symptoms that resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Codes 9400, 9411 
(1996).  In Hood v. Brown, 4 Vet. App. 301 (1993), the Court 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 C.F.R. § 7104(d)(1) (West 
1991).  In precedent opinion, dated November 1993, the 
General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (Nov. 9, 1993).  

The next higher or 50 percent disability rating was warranted 
under the old criteria where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Id.  A 70 percent rating was provided when the 
ability to maintain effective or favorable relationships was 
"severely" impaired and when the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in the ability to obtain and retain employment.  
Id.  A 100 percent rating was warranted when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community, 
or when there were totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, or when the veteran was 
demonstrably unable to obtain or retain employment.  Id.; see 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that the 
criteria in 38 C.F.R. § 4.132, Diagnostic Code 9411, for a 
100 percent rating were each independent bases for granting a 
100 percent rating).

Under the new criteria, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Codes 9400, 9411 (1999).  The next higher 
or 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  The revised criteria for a 70 percent 
rating contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  Id.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The veteran's service medical records reveal a diagnosis of 
chronic, moderate anxiety reaction in December 1957, 
manifested by irritability, tenseness, tremor and 
exaggeration of an already existing organically based pain.  
Subsequent to service discharge, the veteran complained at a 
VA examination in May 1961, that his "nerves and stomach" 
bothered him and that he was restless, and fatigued easily.  
The diagnosis was moderate anxiety reaction.  At a VA 
examination conducted in May 1966, the veteran did not 
present manifestations of nervousness.  He denied distressing 
dreams, hallucinations, or delusions.  The diagnosis of 
anxiety reaction was continued.

VA outpatient treatment records dated from March 1990 to July 
1991 reported that the veteran was treated for complaints of 
anxiety.  He complained of nightmares about his military 
experiences.  His judgment and insight were reported as good.  
The veteran continued to complain of dysphoria, increased 
nightmares, and flashbacks in June 1991.  He was appropriate 
in affect, but appeared tired.  There was no disorder of 
thought or perception.  He denied any increase in 
symptomatology in July 1991, but claimed that he experienced 
a flashback a week earlier.

A VA examination conducted in August 1991, reported 
complaints of nightmares about dropping a Hydrogen Bomb and  
killing 2 million people.  The examination revealed no 
problems in communication, although the veteran appeared 
tense.  He claimed he was unhappy and irritable most of the  
time.  His thinking was logical, with no impairment in his 
cognitive function.  Anxiety was reported, but there was no 
evidence of delusion or hallucination.  The veteran stated he 
experienced nightmares, guilt feelings, suicidal thoughts, 
difficulty maintaining sleep, irritable temper, social 
withdrawal, forgetfulness, and fears. 

An October 1992 VA psychiatric examination reported 
complaints of intrusive thoughts and "flashbacks" 2 to 3 
times per week about killing women and children in Korea.  
The veteran stated that he felt nervous all the time, was 
depressed, had difficulty sleeping, and had trouble relating 
to people.  The examiner observed that the veteran appeared 
tense.  His attitude was cooperative and his conversation was 
normally productive.  The veteran denied psychotic symptoms 
and there was no indication of a thought disorder reported.  
The examiner expressed the opinion that the veteran was "at 
least, moderately impaired industrially, as well as socially, 
even if he did not have a physical problem." 

A VA outpatient treatment record dated in February 1993, 
reported that the veteran's home situation had improved and 
that his nightmares and flashbacks had diminished.  The 
examiner observed that he appeared mildly to moderately 
anxious at points.  

The veteran testified at a personal hearing before the 
regional office in March and at a hearing before the Board in 
September 1993, that he was irritable and had nightmares 
because of his anxiety reaction.  M.G. testified that the 
veteran became nervous when their six children made noise, 
and had difficulty sleeping more than 6 hours. 

A VA examination conducted in March 1998, reported complaints 
of middle insomnia and flashbacks of missions in Korea.  The 
veteran stated he dreamed of combat 2 to 3 times a week and 
disliked crowds.  The examiner reported that the veteran was 
appropriately dressed and adequately groomed, with no unusual 
motor activity.  His speech was fluent without flight of 
ideas or looseness of associations.  The veteran's mood and 
affect were reported as anxious.  He denied hallucinations, 
expressed no identifiable delusions, denied homicidal or 
suicidal thoughts, and was precisely oriented to person, 
place, situation, and time.  Remote, recent, and immediate 
recall were good.  The examiner estimated the veteran was of 
average intelligence.  His judgment to avoid common danger 
and abstracting ability were adequate, and insight was noted 
as fair.  The diagnosis was post-traumatic stress disorder, 
that resulted in moderate impairment of occupational and 
social function.  The global assessment functioning score 
assigned was 60.  This score contemplates moderate symptoms 
such as flat affect and circumstantial speech, or occasional 
panic attacks or moderate difficulty in social or 
occupational functioning to include few friends and conflicts 
with peers or coworkers.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994). 

A social and industrial survey conducted in March 1998, 
reported that the veteran was cooperative, mildly anxious, 
friendly, and well-groomed with good hygiene.  Abnormal 
perceptions or thought processes were not observed.  The 
veteran appeared within normal limits for sensorium and 
cognition.  The social worker noted that his medication for 
anxiety management was 

apparently effective because his 
emotional management was good while 
discussing his significantly troubled 
psychosocial history. . . .Given his 
history of anxiety, I am impressed with 
his reported avoidance of substance 
abuse, absence of mental/physical 
abusiveness with past wives, extensive 
involvement in church activities, 
maintenance of positive relations with 
his mother and siblings, and managing 
three children at home. . . .  

A VA outpatient treatment record dated in April 1999, 
reported nervousness and anxiety over his disabilities and 
depression over his inability to work and to manage his 
children.  The veteran complained of physical symptoms, as 
well as impaired memory, difficulty concentrating and making 
decisions, insomnia, and frequent nightmares.  The examiner 
reported numerous physical disorders and anxiety neurosis, 
and found the veteran was unemployable.

A VA examination conducted in July 1999, reported that the 
veteran was dressed in dirty clothing, with poor grooming and 
hygiene.  His motor behavior was within normal limits and eye 
contact was good.  Rate and tone of speech was within normal 
limits and he was cooperative.  The veteran was fully 
oriented and alert.  His mood was somewhat depressed and 
anxious.  His memory was good for immediate, short term, and 
recent and remote recall.  His thought processes were logical 
and coherent, and thought content was goal directed.  The 
veteran denied any suicidal or homicidal ideation, and no 
delusional material was elicited.  His abstract ability was 
judged to be adequate and he was noted to be in the average 
range of intelligence.  No perceptual abnormalities were 
elicited.  Results of the personality testing were judged to 
be invalid due to a pattern of gross exaggeration of 
psychopathology.  The results also suggested a conscious 
effort to appear more disturbed than he actually was and 
indicated a clear effort at secondary gain.  The diagnosis 
was post-traumatic stress disorder, with a global assessment 
functioning score of 55, indicating moderate impairment.  See 
Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994). 

A field examination was conducted in November 1999, of 
disinterested persons with knowledge of the veteran's social 
and industrial adjustment.  It was noted that the veteran had 
become less talkative and more withdrawn over the past year, 
and had become worse in terms of being depressed and "down 
and out in general."  It was also noted that the veteran 
"seemed to have lost hope and feels hopeless," and the 
veteran was more introverted than in the past and would "get 
obsessed about certain things at times."  A private 
physician noted that the veteran's "mental capability was 
not good" and he "seemed to be depressed because he was not 
able to what he would like to do."  The veteran's attorney 
noted that the veteran "had deteriorated quite badly in his 
mental and physical conditions over the last 4 to 5 years."  

Upon review, the Board is of the opinion that manifestations 
of the veteran's service-connected anxiety reaction with post 
traumatic stress disorder, do not warrant a disability rating 
in excess of 30 percent under the provisions of the former or 
revised regulations for psychiatric disorders.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  Manifestations of the veteran's 
service-connected psychiatric disorder have not produced 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short-and long-term memory, 
or impaired judgment and abstract thinking.  Moreover the 
ability to establish or maintain effective or favorable 
relationships with people due to the veteran's 
service-connected psychiatric disorder has not been 
considerably impaired, nor has the reliability, flexibility, 
and efficiency levels been reduced as to result in 
considerable industrial impairment.  The most recent VA 
psychiatric examination conducted in July 1999, reported that 
the veteran was fully oriented and alert, and his memory was 
good for immediate, short term, and recent and remote recall.  
His thought processes were logical and coherent, and thought 
content was goal directed.  His abstract ability was judged 
to be adequate and no perceptual abnormalities were elicited.  
The global assessment functioning scores in 1998 and 1999 
correspond to symptoms that produce moderate impairment.  As 
noted above, the 30 percent evaluation under the old criteria 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOGCPREC 9-93 (Nov. 9, 1993).  As such, the Board finds that 
the current 30 percent disability evaluation is proper and a 
disability rating in excess thereof under the provisions of 
Diagnostic Codes 9400 and 9411 is not warranted.


ORDER

An increased rating for anxiety reaction with post-traumatic 
stress disorder is denied.


REMAND

The claims for entitlement to an increased rating for 
lumbosacral strain and spondylolisthesis and a total rating 
for compensation purposes based upon individual 
unemployability are well grounded and therefore the VA has a 
duty to assist the veteran in the development of facts 
pertinent to these claims.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); 38 U.S.C.A. § 5107(a).  The Court has held 
that the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  During the course of 
this appeal in April and October 1992, the veteran was 
afforded VA examinations for the purpose of evaluating his 
service-connected back disorder.  However, in a statement 
received by the Board in April 2000, the veteran stated that 
the pain in his lower back had increased in severity.  
Accordingly, a remand for additional evidentiary development, 
to include a new examination is warranted.  VAOGCPREC 11-95 
(April 7, 1995).

In addition, the veteran's claims file contains an 
application for VA vocational rehabilitation benefits dated 
in August 1998.  Any records concerning this matter should be 
associated with the claims file.  Moreover, in a statement 
received in July 1998, the veteran reported that he was 
hospitalized at a VA facility in July 1998.  Any records 
pertinent to this hospitalization should be obtained.

Accordingly, these issues are remanded to the RO for the 
following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to April 
1991, not already of record, to include 
the June 1998 VA hospitalization records, 
should be obtained and associated with 
the claims file.  

2.  The RO should associate with the 
claims file any records related to the 
veteran's application for VA vocational 
rehabilitation benefits.

3.  The RO should schedule a VA 
examination to determine the extent of 
the veteran's service-connected back 
disorder.  All indicated tests and 
studies should be accomplished.  The 
claims file and a copy of 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5295 
(1999) must be made available to the 
examiner for review in conjunction with 
the examination, and the examination 
report should note that such a review 
was performed.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including range of motion of the lumbar 
spine.  The examiner should specify the 
results of range of motion testing in 
degrees in the report, and indicate the 
normal range of motion for the lumbar 
spine as VA regulations do not provide 
normal ranges of motion for the spine.  
The examiner should state to what extent 
the veteran's range of motion deviates 
from these norms (i.e. mild, moderate, 
severe).  The examiner should report the 
degree of limitation on normal 
functioning of the low back caused by 
pain and provide complete and detailed 
discussion with respect to any weakness, 
fatigability, incoordination, restricted 
movement, or of pain on motion.  Rather 
than simply reporting that pain on 
motion is present, the examiner should 
provide a description of the effect, if 
any, of the veteran's pain on the 
function and movement of his lumbar 
spine.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40 (functional 
loss may be due to pain, supported by 
adequate pathology).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation, if any, of 
the disability.  It should be 
specifically noted in the examination 
report if any complaints noted in the 
history provided by the veteran do not 
comport with or relate to either the 
physical findings on examination or the 
general nature of the current 
disability.  The examiner is also 
requested to comment upon whether or not 
there are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected back disorder, and if 
such overlap exists, the degree to which 
the nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused 
by the service-connected back disorder.  
If the functional impairment created by 
the nonservice-connected problem can not 
be dissociated, the examiner should so 
indicate.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses 
to the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1995).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

6.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



